     Case 1:19-cv-01509-NONE-JLT Document 24 Filed 09/17/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7
                                       UNITED STATES DISTRICT COURT
 8
                                  EASTERN DISTRICT OF CALIFORNIA
 9

10
      ENID MARIE FLORES,                                    CASE NO. 1:19-cv-1509 NONE JLT (PC)
11
                          Plaintiff,                     ORDER GRANTING MOTION FOR
12                                                       EXTENSION OF TIME;
              v.
13                                                       ORDER DENYING MOTION TO
      CALIFORNIA CORRECTIONAL                            CONSOLIDATE;
14    WOMEN’S FACILITY, et al.,
                                                         ORDER DENYING MOTION FOR
15                        Defendants.                    APPOINTMENT OF COUNSEL; AND

16                                                       ORDER DENYING MOTION TO
                                                         COMPEL
17
                                                            (Docs. 12, 15, 23)
18

19                                                          SIXTY-DAY DEADLINE
20
21         Plaintiff’s complaint was recently screened and found to be devoid of a cognizable claim.

22   (Doc. 21.) She was then directed to file either a first amended complaint curing the deficiencies

23   identified by the Court in the screening order, a notice of voluntary dismissal, or a notice of election

24   to stand on the complaint. In her response to the screening order, Plaintiff indicates her intent to

25   file an amended complaint and seeks an extension of time to do so. (Doc. 23.) Good cause

26   appearing, this request will be granted.

27         Plaintiff’s response to the screening order also includes over 250 pages of attachments.

28


                                                        1
     Case 1:19-cv-01509-NONE-JLT Document 24 Filed 09/17/20 Page 2 of 3

 1   Apparently, Plaintiff has filed several pleadings seeking relief for claims related to her alleged

 2   poisoning while housed at the California Correctional Women’s Facility. The instant case is her

 3   first attempt. She then filed a case in the Central District of California, 2:19-cv-09685-DMB-ADS,

 4   which was transferred to this court and assigned Case No. 19-cv-1681-AWI-JDP. This second case

 5   was dismissed on September 9, 2020, as duplicative of the instant case. Pending now is Plaintiff’s

 6   motion to consolidate the three cases. Since only this case is remaining, Plaintiff’s motion to

 7   consolidate will be denied. On review of the allegations asserted in the response, Plaintiff would

 8   be best served by focusing her efforts in this case on the legal standards set forth in the screening

 9   order and attempting to correct the problems identified therein.

10           Plaintiff also moves for the appointment of counsel. District courts lack authority to

11   require counsel to represent indigent prisoners in section 1983 cases. Mallard v. United States

12   Dist. Court, 490 U.S. 296, 298 (1989). In exceptional circumstances, the court may request an

13   attorney to voluntarily represent such a plaintiff. See 28 U.S.C. § 1915(e)(1). Terrell v. Brewer,

14   935 F.2d 1015, 1017 (9th Cir. 1991); Wood v. Housewright, 900 F.2d 1332, 1335-36 (9th Cir.

15   1990). When determining whether “exceptional circumstances” exist, the court must consider

16   plaintiff’s likelihood of success on the merits as well as the ability of the plaintiff to articulate his

17   claims pro se in light of the complexity of the legal issues involved. Palmer v. Valdez, 560 F.3d

18   965, 970 (9th Cir. 2009) (district court did not abuse discretion in declining to appoint counsel).

19   The burden of demonstrating exceptional circumstances is on the plaintiff. Id. Circumstances

20   common to most prisoners, such as lack of legal education and limited law library access, do not
21   establish exceptional circumstances that warrant a request for voluntary assistance of counsel.

22   Having considered the factors under Palmer, the court finds that Plaintiff has failed to meet her

23   burden of demonstrating exceptional circumstances warranting the appointment of counsel at this

24   time.

25           Lastly, Plaintiff moves for an order to compel her continued placement in the LA CADA

26   program in Santa Fe Springs, California. A subsequent Notice of Change of Address reveals that
27   she has been released from the program. This motion will therefore be denied as moot.

28


                                                         2
     Case 1:19-cv-01509-NONE-JLT Document 24 Filed 09/17/20 Page 3 of 3

 1        Based on the foregoing, the Court ORDERS that:

 2        1. Plaintiff’s motion for an extension of time (Doc. 23) is GRANTED. Plaintiff shall file

 3           her amended complaint within sixty days from the date of this Order;

 4        2. Plaintiff’s motion to consolidate (Doc. 12) is DENIED;

 5        3. Plaintiff’s motion for the appointment of counsel (Doc. 12) is DENIED; and

 6        4. Plaintiff’s motion to compel (Doc. 15) is DENIED as moot.

 7
     IT IS SO ORDERED.
 8

 9      Dated:   September 17, 2020                        /s/ Jennifer L. Thurston
                                                   UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28


                                                  3
